Exhibit 10.1
SEPARATION AGREEMENT
     This Separation Agreement is made between David A. Broecker (“Executive”)
and Alkermes, Inc. (the “Company,” together with Executive, the “Parties”).
     WHEREAS, Executive has served as an executive officer, including CEO, of
the Company since February 2001;
     WHEREAS, the Parties entered into an employment agreement dated
December 12, 2007, and amended that agreement as of October 7, 2008 (the
agreement as amended is hereinafter referred to as the “Employment Agreement”);
     WHEREAS, the Employment Agreement contains terms which expressly survive
the termination of Executive’s employment;
     WHEREAS, Executive holds restricted shares of the Company’s common stock
and options to purchase shares of the Company’s common stock (which are both
vested and unvested options) that are governed by the Alkermes, Inc. 2008 Stock
Option and Incentive Plan, the Alkermes, Inc. 2002 Restricted Stock Award Plan
(as amended and approved on October 9, 2007), and the Alkermes, Inc. 1999 Stock
Option Plan (as amended and approved on November 2, 2006) and associated stock
option certificates and restricted stock certificates (collectively “Equity
Documents”);
     WHEREAS, the Company has agreed to provide Executive with certain
termination benefits (the “Termination Benefits”) provided that, among other
things, the Executive enters into a separation agreement which includes a
general release of claims in favor of the Company and related persons and
entities;
     WHEREAS, the Company and the Executive have agreed that the Executive will
resign his employment with the Company;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:
1. Employment Separation. Executive’s employment with the Company shall end on
December 31, 2009 (“Separation Date”). Executive confirms that, effective
September 10, 2009, he has resigned his position as President and Chief
Executive Officer of the Company, his position as a Director of the Company, and
all other offices and positions that he holds with the Company or any of its
subsidiaries or affiliates. Between September 10, 2009 and the Separation Date,
Executive will receive his regular bi-weekly salary payments. Executive confirms
that he will use all accrued, unused vacation pay to which he is entitled as of
September 10, 2009 by the Separation Date. Executive will not accrue additional
vacation entitlement after September 10, 2009.
2. Business Expense Reimbursement. The Company shall reimburse Executive for any
outstanding, reasonable business expenses that Executive has incurred on the
Company’s behalf through the Separation Date, provided the Company receives

 



--------------------------------------------------------------------------------



 



appropriate documentation pursuant to the Company’s business expense
reimbursement policy on or before the Separation Date.
3. Termination Benefits. In exchange for, among other things, his signing,
delivering and not revoking a General Release of Claims in the form of Exhibit A
hereto (the “Release”), the Company agrees to provide Executive with the
following Termination Benefits:
     (a) The Company shall pay Executive $1,151,250, which represents an amount
equal to one and one-half times the sum of the Executive’s Base Salary and his
Average Incentive Compensation (as such terms are defined in the Employment
Agreement, such amount referred to herein as the “Severance Amount”). The
Severance Amount shall be paid out in substantially equal bi-weekly installments
over eighteen (18) months, in arrears beginning on the first payroll date that
occurs after thirty-five days from the Separation Date. Solely for the purposes
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
each bi-weekly payment is considered a separate payment. The death of the
Executive shall not relieve the Company of its obligations hereunder.
     (b) Subject to Executive’s copayment of premium amounts at the active
employees’ rate, he shall continue to participate in the Company’s group health,
dental and vision program for eighteen (18) months following the Separation
Date; provided, however, that the continuation of such benefits under this
subparagraph shall reduce and count against Executive’s rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).
     (c) Anything in this Agreement to the contrary notwithstanding, if any
payment or benefit that Executive becomes entitled to under this Agreement is
considered deferred compensation subject to interest, penalties and additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, then no such payment shall
be payable or benefit shall be provided prior to the date that is the earlier of
(A) six months after Executive’s separation from service, or (B) Executive’s
death, and the initial payment shall include a catch-up amount covering amounts
that would otherwise have been paid during the first six-month period but for
the applications of this Subparagraph 3(c). The Parties intend that this
Agreement will be administered in accordance with Section 409A of the Code. The
Parties agree that this Agreement may be amended, as reasonably requested by
either Party, and as may be necessary to fully comply with Section 409A of the
Code and all related rules and regulations in order to preserve the payments and
benefits provided hereunder without additional cost to either Party.
     (d) Treatment of Executive’s Stock Options. The stock options held by
Executive immediately prior to September 10, 2009 are set forth on Exhibit B
hereto (all of such options, the “Stock Options”). Subject to the approval of
the Compensation Committee of the Board of Directors of the Company, all Stock
Options are hereby amended such that, effective as of the Separation Date, they
are exercisable until the earlier of (1) the stated expiration date of such
Stock Option, and (2) June 30, 2011.

 



--------------------------------------------------------------------------------



 



          (i) Subject to the approval of the Compensation Committee of the Board
of Directors of the Company, the following Stock Options are hereby amended such
that such options are fully vested as of the earlier of Executive’s death or the
Separation Date:
          (A) The remaining 28,125 shares of a Stock Option to purchase 112,500
shares of the Company’s Common Stock at an exercise price of $18.60 per share,
granted on December 9, 2005; and
          (B) The remaining 14,062 shares of a Stock Option to purchase 56,250
shares of the Company’s Common Stock at an exercise price of $20.79 per share,
granted on May 2, 2006.
          (ii) Subject to the approval of the Compensation Committee of the
Board of Directors of the Company, the following Stock Options are hereby
amended such that vesting is accelerated as of the earlier of Executive’s death
or the Separation Date as if Executive’s employment with the Company terminated
on June 30, 2010 (notwithstanding anything to the contrary contained in the
Stock Option award certificates or in the equity compensation plan pursuant to
which such Stock Option was granted) as a result of which the following vesting
shall occur:
          (A) 20,000 shares of a Stock Option to purchase 80,000 shares of the
Company’s Common Stock at an exercise price of $14.38 per share, granted on
December 12, 2006, the remaining 20,000 shares of such award shall remain
unvested and terminate on the Separation Date;
          (B) 15,000 shares of a Stock Option to purchase 60,000 shares of the
Company’s Common Stock at an exercise price of $15.95 per share, granted on
June 1, 2007, the remaining 15,000 shares of such award shall remain unvested
and terminate on the Separation Date;
          (C) 7,500 shares of a Stock Option to purchase 30,000 shares of the
Company’s Common Stock at an exercise price of $14.13 per share, granted on
November 5, 2007, the remaining 15,000 shares of such award shall remain
unvested and terminate on the Separation Date;
          (D) 27,500 shares of a Stock Option to purchase 110,000 shares of the
Company’s Common Stock at an exercise price of $12.29 per share, granted on
May 27, 2008, the remaining 55,000 shares of such award shall remain unvested
and terminate on the Separation Date; and
          (E) 43,750 shares of a Stock Option to purchase 175,000 shares of the
Company’s Common Stock at an exercise price of $8.55 per share, granted on
May 26, 2009, the remaining 131,250 shares of such award shall remain unvested
and terminate on the Separation Date.

 



--------------------------------------------------------------------------------



 



          (iii) Executive acknowledges that the Stock Options amended pursuant
to (i) and (ii) above shall not be eligible to be taxed as an “incentive stock
option” for purposes of Section 422 of the Code.
     (e) Treatment of Executive’s Restricted Stock Awards. The restricted stock
awards granted to Executive prior to September 10, 2009 are set forth in
Exhibit C hereto.
          (i) Subject to the approval of the Compensation Committee of the Board
of Directors of the Company and the continued employment of Executive until the
earlier of the Separation Date or his death, the following Restricted Stock
Awards are hereby amended such that vesting is accelerated as of the earlier of
Executive’s death or the Separation Date as if Executive’s employment with the
Company terminated on June 30, 2010 (notwithstanding anything to the contrary
contained in the Restricted Stock Award certificates or in the equity
compensation plan pursuant to which such Restricted Stock Award was granted) as
a result of which the following vesting shall occur:
          (A) 3,750 shares of the Company’s Common Stock pursuant to a
Restricted Stock Award granted on June 1, 2007, the remaining 3,750 shares of
such award shall remain unvested and terminate on the Separation Date;
          (B) 1,000 shares of the Company’s Common Stock pursuant to a
Restricted Stock Award granted on November 5, 2007, the remaining 2,000 shares
of such award shall remain unvested and terminate on the Separation Date; and
          (C) 3,000 shares of the Company’s Common Stock pursuant to a
Restricted Stock Award granted on May 27, 2008, the remaining 6,000 shares of
such award shall remain unvested and terminate on the Separation Date.
          (ii) The Restricted Stock Awards covering 10,000 shares of the
Company’s Common Stock, granted on May 27, 2008 and 20,000 shares of the
Company’s Common Stock, granted on May 26, 2009 each terminate on the Separation
Date.
     (f) The Company will pay the cost of professional outplacement services up
to a maximum of $23,500 provided by a top tier outplacement services firm
selected by Executive. The Company will pay the outplacement agency directly.
This supplemental termination benefit must be used by Executive within six
months of the Separation Date or be forfeited.
     (g) The Company will reimburse Executive up to $2,500 for the cost of
obtaining advice from an accountant or other tax advisor concerning tax issues
under this Separation Agreement. Such amount will be paid no later than the last
day of 2010.

 



--------------------------------------------------------------------------------



 



     (h) Executive may retain his personal contact information stored on his
Company computer.
4. Employment Agreement. Executive hereby reaffirms his continuing obligations
pursuant to the Employment Agreement, including but not limited to his
co-operation, nonsolicitation and nondisclosure obligations under Section 7 of
the Employment Agreement, all of which are incorporated by reference into this
section and shall remain in full force and effect.
5. Non-disparagement Executive agrees not to make any disparaging statements
concerning the Company or any of its affiliates or current or former officers,
directors, shareholders, employees or agents. The Company agrees to direct its
executive officers not to make any disparaging statements concerning the
Executive to any third parties. This non-disparagement obligation shall not in
any way affect the obligation of the Executive, the Company, and any officer,
director, shareholder, employee or agent thereof, to testify truthfully in any
legal proceeding or government investigation.
6. Advice of Counsel. This Separation Agreement is a legally binding document
and Executive’s signature will commit Executive to its terms. Executive
acknowledges that he has been advised to discuss all aspects of this Separation
Agreement with his attorney, that he has carefully read and fully understands
all of the provisions of this Separation Agreement and that Executive is
knowingly and voluntarily entering into this Separation Agreement.
7. Termination of Termination Benefits. Executive’s right to the Termination
Benefits is conditional on his compliance with his continuing obligations under
the Employment Agreement and his Covenant Not to Compete with the Company dated
January 3, 2001 (the “Non-Compete”).  In the event that Executive fails to
comply with his obligations under Section 7 of the Employment Agreement or his
obligations under this Separation Agreement or his Non-Compete, in addition to
any other legal or equitable remedies it may have for such breach, the Company
shall have the right to terminate the Termination Benefits payable hereunder
(i) immediately upon such failure to comply if such failure to comply is
incapable of being cured by the Executive; and (ii) with five days prior written
notice to the Executive informing him of the Company’s reasonable belief that a
failure to comply has occurred and if such failure to comply has not been cured
within such five-day period.  Such termination of those payments and benefits in
the event of such breach by Executive shall not affect Executive’s ongoing
obligations, and shall be in addition to and not in lieu of the Company’s rights
to injunctive relief and other legal and equitable remedies that the Company may
have.
8. Enforceability. Executive acknowledges that, if any portion or provision of
this Separation Agreement, or the restrictions in Section 7 of the Employment
Agreement or the Non-Compete, shall to any extent be declared illegal or
unenforceable by a court of competent jurisdiction, then the remainder other
than those as to which it is so declared illegal or unenforceable, shall not be
affected thereby, and each portion and provision shall be valid and enforceable
to the fullest extent permitted by law.

 



--------------------------------------------------------------------------------



 



9. Entire Agreement. This Separation Agreement along with the Employment
Agreement, the Non-Compete and the Equity Documents, as modified herein,
constitute the entire agreement between Executive and the Company concerning
Executive’s relationship with the Company, and supersedes and replaces any and
all other prior agreements and understandings between the Parties concerning the
Executive’s relationship with the Company.
10. Waiver. No waiver of any provision of this Separation Agreement shall be
effective unless made in writing and signed by the waiving party. The failure of
either Party to require the performance of any term or obligation of this
Separation Agreement, or the waiver by either Party of any breach of this
Separation Agreement, shall not prevent any subsequent enforcement of such term
or obligation or be deemed a waiver of any subsequent breach.
11. Taxes. The Company shall undertake to make deductions, withholdings and tax
reports with respect to payments and benefits under this Separation Agreement
and in connection with other compensation matters to the extent that it
reasonably and in good faith determines that it is required to make such
deductions, withholdings and tax reports. Payments under this Separation
Agreement shall be in amounts net of any such deductions or withholdings.
Nothing in this Separation Agreement shall be construed to require the Company
to make any payments to compensate Executive for any adverse tax effect
associated with any payments or benefits made to Executive in connection with
Executive’s employment with the Company.
12. Governing Law; Interpretation. This Separation Agreement shall be
interpreted and enforced under the laws of the Commonwealth of Massachusetts
without regard to conflict of law principles. In the event of any dispute, this
Separation Agreement is intended by the Parties to be construed as a whole, to
be interpreted in accordance with its fair meaning, and not to be construed
strictly for or against either Party or the “drafter” of all or any portion of
this Separation Agreement.
13. Counterparts. This Separation Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original, but all of which together shall constitute one and the same
document. Facsimile and pdf signatures shall be deemed to be of equal force and
effect as originals.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties, intending to be legally bound, have
executed this Separation Agreement on the date(s) indicated below.

     
ALKERMES, INC.
   
 
   
/s/ Kathryn L. Biberstein
  September 10, 2009
 
   
Kathryn L. Biberstein, Sr. V.P.
  Date
 
   
/s/ David A. Broecker
  September 10, 2009
 
   
David A. Broecker
  Date

 



--------------------------------------------------------------------------------



 



EXHIBIT A
General Release of Claims
     I, David A. Broecker, acknowledge that, pursuant to Section 3 of my
September 10, 2009 Separation Agreement (the “Separation Agreement”) with
Alkermes, Inc. (the “Company”), I am required to execute a release of any and
all legal claims in a form satisfactory to the Company as a condition of my
eligibility for severance payments and benefits under the Separation Agreement.
Accordingly, in consideration for such payments, to which I acknowledge I
otherwise would not be entitled, I voluntarily release and forever discharge the
Company, its affiliated and related entities, its and their respective
predecessors, successors and assigns, its and their respective employee benefit
plans and fiduciaries of such plans, and the current and former officers,
directors, shareholders, employees, attorneys, accountants and agents of each of
the foregoing in their official and personal capacities (collectively referred
to as the “Releasees”) generally from all claims, demands, debts, damages and
liabilities of every name and nature, known or unknown (“Claims”) that, as of
the date when I sign this Agreement, I have, ever had, now claim to have or ever
claimed to have had against any or all of the Releasees. This release includes,
without limitation, all Claims:

•   relating to my employment by and termination of employment with the Company
and any of its affiliated and related entities;   •   of wrongful discharge;   •
  of breach of contract;   •   of retaliation or discrimination under federal,
state or local law (including, without limitation, Claims of age discrimination
or retaliation under the Age Discrimination in Employment Act);   •   under any
other federal or state statute;   •   of defamation or other torts;   •   of
violation of public policy;   •   for wages, bonuses, incentive compensation,
stock, stock options, vacation pay or any other compensation or benefits; and  
•   for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

provided, however, that this release shall not affect my vested rights under the
Company’s Section 401(k) plan, my rights under this Agreement, the Separation
Agreement, and the Equity Documents referenced in the Separation Agreement; and
any right I may have to indemnification under the Company’s by-laws.
     I agree that I shall not accept damages of any nature, other equitable or
legal remedies for my own benefit, attorney’s fees, or costs from any of the
Releasees with respect to any Claim released hereby. As a material inducement to
the Company to make the severance payments and health and other benefit
insurance premium payments under the Separation Agreement, I represent that I
have not assigned to any third party any Claim released hereby.

 



--------------------------------------------------------------------------------



 



     I have had the opportunity to consider this Release for twenty-one
(21) days before signing it. If I have signed this Release within less than
twenty-one (21) days of the date of its delivery to me, I acknowledge by signing
this Release that such decision was entirely voluntary and that I had the
opportunity to consider this Release for the entire twenty-one (21) day period.
For the period of seven (7) days from the date when I sign this Release, I have
the right to revoke this Release by written notice to Kathryn L. Biberstein,
General Counsel, Alkermes, Inc., 88 Sidney Street, Cambridge, MA 02139. For such
a revocation to be effective, it must be delivered so that it is received by the
Company at or before the expiration of the seven (7) day revocation period. This
Release shall not become effective or enforceable during the revocation period.
This Release shall become effective on the first business day following the
expiration of the revocation period.
     I understand that this Release is a legally binding document and my
signature will commit me to its terms. I acknowledge that I have been advised by
the Company to discuss all aspects of this Release with my attorney, that I have
carefully read and fully understand all of the provisions of this Release and
that I am knowingly and voluntarily signing this Release.
     In signing this Release, I am not relying upon any promises or
representations made by anyone at or on behalf of the Company, other than the
promises set forth in the Separation Agreement.
     You are advised to consult with an attorney before signing this Release.

      /s/ David A. Broecker   David A. Broecker
 
   
Dated:
  September 10, 2009
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT B
DAVID BROECKER OPTIONS AS OF SEPTEMBER 10, 2009

                                              Total             Grant Date  
Plan   Shares   Price   Vested   Unvested
2/12/2001
  1999/ISO     13,632     $ 29.3400       13,632       0  
2/12/2001
  1999/NQ     386,368     $ 29.3400       386,368       0  
 
        400,000               400,000          
 
                                   
10/2/2001
  1998/NQ     150,000     $ 19.4000       150,000       0  
 
                                   
7/18/2002
  1999/ISO     18,753     $ 4.7700       18,753       0  
7/18/2002
  1999/NQ     56,247     $ 4.7700       56,247       0  
 
        75,000               75,000          
 
                                   
12/12/2002
  1998/NQ     25,500     $ 7.3600       25,500       0  
12/12/2002
  1999/ISO     1,435     $ 7.3600       1,435       0  
12/12/2002
  1999/NQ     248,065     $ 7.3600       248,065       0  
 
        275,000               275,000          
 
                                   
4/25/2003
  1999/ISO     10,030     $ 9.9700       10,030       0  
4/25/2003
  1999/NQ     112,470     $ 9.9700       112,470       0  
 
        122,500               122,500          
 
                                   
10/17/2003
  1999/NQ     110,250     $ 14.5700       110,250       0  
 
                                   
12/10/2003
  1999/NQ     67,250     $ 12.1600       67,250       0  
 
                                   
7/12/2004
  1999/ISO     8,130     $ 12.3000       8,130       0  
7/12/2004
  1999/NQ     81,870     $ 12.3000       81,870       0  
 
        90,000               90,000          
 
                                   
12/17/2004
  1999/NQ     210,000     $ 14.9000       210,000       0  
 
                                   
12/9/2005
  1999/ISO     5,376     $ 18.6000       0       5,376  
12/9/2005
  1999/NQ     107,124     $ 18.6000       84,375       22,749  
 
        112,500               84,375       28,125  
 
                                   
5/2/2006
  1999/ISO     4,810     $ 20.7900       0       4,810  
5/2/2006
  1999/NQ     51,440     $ 20.7900       42,188       9,252  
 
        56,250               42,188       14,062  

 



--------------------------------------------------------------------------------



 



                                              Total             Grant Date  
Plan   Shares   Price   Vested   Unvested
12/12/2006
  1999/NQ     80,000     $ 14.3800       40,000       40,000  
 
                                   
6/1/2007
  1999/ISO     6,269     $ 15.9500       0       6,269  
6/1/2007
  1999/NQ     53,731     $ 15.9500       30,000       23,731  
 
        60,000               30,000       30,000  
 
                                   
11/5/2007
  1999/NQ     30,000     $ 14.1300       7,500       22,500    
5/27/2008
  1999/ISO     8,136     $ 12.2900       0       8,136  
5/27/2008
  1999/NQ     101,864     $ 12.2900       27,500       74,364  
 
        110,000               27,500       82,500  
 
                                   
5/26/2009
  2008/ISO     11,697     $ 8.5500       0       11,697  
5/26/2009
  2008/NQ     163,303     $ 8.5500       0       163,303  
 
        175,000                       175,000  

 



--------------------------------------------------------------------------------



 



EXHIBIT C
DAVID BROECKER RESTRICTED STOCK AWARDS AS OF SEPTEMBER 10, 2009
Time Vesting RSAs

                                Total         Grant Date   Plan   Shares  
Vested   Unvested
6/1/07
  2002 RSA     15,000     7,500     7,500
11/5/07
  2002 RSA     4,000     1,000     3,000
5/27/08
  2002 RSA     12,000     3,000     9,000

Performance Vesting RSAs

                                Total         Grant Date   Plan   Shares  
Vested   Unvested
5/27/08
  2002 RSA     10,000     0     10,000
5/26/09
  2008 Omni     20,000     0     20,000

 